Hodges, J.
1. Any person indorsing or transferring a note may limit his own liability upon such indorsement or transfer, but he must do so by express restrictions contained in the indorsement or transfer. Civil Code, § 4275.
2. The holder of a negotiable note is presumed to be a bona fide purchaser for value; and such a holder could maintain suit on the note against a payee signing a transfer indorsed thereon as follows: “I hereby transfer my interest in this note to” J. W. B.; the suit being against the original maker and the person so indorsing. “Where the payee of such an instrument, by a writing placed on the back of it, ‘transfers, sells, and assigns’ the bill of sale, the note, and the title to the property, to a third person, he becomes such an indorser as to be *421liable to suit in the same action with the maker.” Walker v. Carpenter, 5 Ga. App. 427 (63 S. E. 576). Judgment affirmed.
Decided July 12, 1916.
Complaint; from municipal court of Atlanta. September 37, 1915.
G. B. Rosser Jr., Ben. J. Conyers, for plaintiff in error.
John Y. Smith, M. Herzberg, contra.